United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1286
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Alexandra Jones, Jr.

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                          Submitted: September 29, 2016
                             Filed: October 4, 2016
                                 [Unpublished]
                                 ____________

Before SMITH, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Alexandra Jones directly appeals after he pleaded guilty to participating in a
drug conspiracy and the district court1 sentenced him to a below-Guidelines-range

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
prison term of 240 months. His counsel has moved for leave to withdraw and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), asserting that an error
under Federal Rule of Criminal Procedure 11 occurred at the plea hearing, and that
the district court imposed a substantively unreasonable sentence. Jones has filed a
pro se brief, raising an ineffective-assistance claim and suggesting that his guilty plea
was not knowing and voluntary. He has also filed two motions in this court.

       To begin, we decline to consider the ineffective-assistance claim on direct
appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir.
2006) (ineffective-assistance claims are usually best litigated in collateral
proceedings, where record can be properly developed). We further conclude that
Jones’s challenge to his guilty plea is not cognizable on direct appeal, because he did
not move in the district court to withdraw his guilty plea. Cf. United States v. Foy,
617 F.3d 1029, 1033-34 (8th Cir. 2010) (to extent defendant presents argument to
establish his plea was unknowing or involuntary, such claim would not be cognizable
on direct appeal where he failed to move in district court to withdraw his guilty plea).
As to counsel’s Rule 11 argument, we conclude that no plain error occurred. See
United States v. Dominguez Benitez, 542 U.S. 74, 76 (2004) (plain-error review
applies where Rule 11 error was not preserved by timely objection; defendant must
show reasonable probability that, but for error, he would not have entered plea);
Nguyen v. United States, 114 F.3d 699, 703 (8th Cir. 1997) (defendant’s
representations during plea-taking carry strong presumption of verity). In addition,
we conclude that Jones’s 240-month prison term is not substantively unreasonable.
See United States v. McCauley, 715 F.3d 1119, 1127 (8th Cir. 2013) (noting that
when district has varied below Guidelines range, it is “nearly inconceivable” that
court abused its discretion in not varying downward further).

      Finally, we have independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no nonfrivolous issues for appeal. Accordingly, the



                                          -2-
judgment is affirmed, counsel’s motion to withdraw is granted, and Jones’s pending
motions are denied as moot.
                       ______________________________




                                       -3-